Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
	This Supplemental Notice of Allowance is being issued in response to an Information Disclosure Statement (IDS) filed February 10, 2022 by Applicant.  Examiner has fully considered, signed, and dated the IDS filed February 10, 2022, a copy of which is appended to this Supplemental Notice of Allowance.  The IDS document at issue does not affect allowability and the Reasons for Allowance detailed on page 3 of the Notice of Allowance mailed February 9, 2022 remain applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F Griffin Hall/Primary Examiner, Art Unit 3732